8 F.3d 25
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.AMERICAN EMERALD HOLDING COMPANY, LTD., a NevadaCorporation;  American Emerald Insurance Co., aTurks and Caicos Insurance Co.,Plaintiffs-Appellants,v.D.I.S. INSURANCE INC., a California corporation, et al.,Defendants-Appellees.
No. 92-16776.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 5, 1993.*Decided Oct. 7, 1993.

Before:  BOOCHEVER, THOMPSON, and O'SCANNLAIN, Circuit Judges.

ORDER

1
The judgment of the district court is affirmed for the reasons set forth in Judge Patel's Memorandum and Order dated September 16, 1992.



*
 The panel unanimously finds this case suitable for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4